

116 S4906 IS: To establish a portal and database to receive and maintain information regarding blocked railroad-highway grade crossings and to require the Secretary of Transportation to evaluate the requirements of the railway-highway crossings program. 
U.S. Senate
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4906IN THE SENATE OF THE UNITED STATESNovember 18, 2020Mrs. Fischer (for herself, Mr. Peters, Mr. Moran, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish a portal and database to receive and maintain information regarding blocked railroad-highway grade crossings and to require the Secretary of Transportation to evaluate the requirements of the railway-highway crossings program. 1.Blocked railroad-highway grade crossings portal(a)In generalThe Administrator of the Federal Railroad Administration (referred to in this section as the FRA) shall establish and maintain a portal and corresponding database through which the FRA shall receive information on blocked railroad-highway grade crossings as a 3-year pilot program.(b)ContentsThe portal established pursuant to subsection (a) shall—(1)provide examples to users regarding common causes of blocked crossings, such as—(A)idling or moving trains; or (B)instances when lights or gates are activated when no train is present; (2)provide the complainant with the contact information for reporting a blocked crossing to the relevant railroad; and (3)encourage the complainant to report the blocked crossing to the relevant railroad.(c)ComplaintsThe portal established pursuant to subsection (a) shall be programmed to receive complaints from the general public about blocked railroad-highway grade crossings. Any complaint reported through the portal shall indicate whether the complainant also reported the blocked crossing to the relevant railroad.(d)Information receivedIn reviewing complaints received pursuant to subsection (c), the FRA, to the extent practicable, shall review the information received from the complainant to account for duplicative or erroneous reporting.(e)Use of informationThe information received and maintained in the database established pursuant to subsection (a) shall be used by FRA—(1)to assist the FRA in identifying the locations and potential impacts of frequent and long-duration blocked railroad-highway grade crossings;(2)as a basis for outreach to communities, emergency responders, and railroads; and (3)to support collaboration in the prevention of incidents at railroad-highway grade crossings.(f)Sharing information received(1)In generalThe FRA shall implement and make publicly available procedures for sharing any nonaggregated information received through the portal established pursuant to subsection (a) with the public. (2)Rule of constructionNothing in this section may be construed to authorize the FRA to make publically available sensitive security information.(g)Additional informationIf the information submitted to the portal established pursuant to subsection (a) is insufficient to determine the locations and potential impacts of frequent and long-duration blocked railroad-highway grade crossings, the FRA may collect, from the general public and from State and local law enforcement personnel, such additional information as may be necessary to make such determinations. (h)LimitationsComplaints, data, and other information received through the portal established pursuant to subsection (a) may not be used—(1)to infer or extrapolate the rate or instances of crossings beyond the data received through the portal; or(2)for any regulatory or enforcement purposes except those specifically described in this section. (i)ReportNot later than 3 years after the establishment of the pilot program under subsection (a), the Administrator of the FRA shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes— (1)where, when, for how long, and what impacts have resulted from frequent and long-duration blocked highway-rail grade crossings based on the information received through the portal established pursuant to subsection (a);(2)(A)whether and how the FRA verified the accuracy of the complaints submitted to such portal; and (B)(i)if the portal continues to be the most effective manner through which to collect such information; or (ii)if changes to the portal could improve its effectiveness;(3)how the FRA used the data compiled by such portal to assess the underlying cause and overall impacts of blocked crossings; and(4)the engagement of the FRA with affected parties in order to identify and facilitate solutions to any trends or problems identified by data received and maintained through the portal and corresponding database.(j)SunsetThe section shall have no force or effect beginning on the date that is 3 years after the date of the enactment of this Act.2.Railway highway crossing program study(a)In generalThe Secretary of Transportation shall evaluate the requirements of the railway-highway crossings program authorized under section 130 of title 23, United States Code, to determine whether—(1)the requirements of the program provide States sufficient flexibility to adequately address current and emerging grade-crossing safety issues;(2)the structure of the program provides sufficient incentive and resources to States and local agencies to make changes at grade crossing that are most effective at reducing deaths and injuries;(3)there are appropriate tools and resources to support States in using data-driven programs to determine the most cost-effective use of program funds; and(4)any statutory changes are necessary to improve the effectiveness of the program.(b)ReportNot later than December 19, 2020, the Secretary of Transportation shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Environment and Public Works of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives that describes the results of the evaluation under subsection (a), including any recommended statutory changes referred to in subsection (a)(4). 